Citation Nr: 0403281	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of zero percent for chondromalacia patellae of the left knee. 

2.  Entitlement to an initial disability evaluation in excess 
of zero percent for chondromalacia patellae of the right 
knee.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

 

INTRODUCTION

The veteran served on active duty from March 1991 to January 
2002.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for chondromalacia patellae of the knees and assigned zero 
percent disability evaluations from January 9, 2002.  

The Board notes that the February 2002 rating decision also 
granted service connection for dysthymia, tinnitus, 
hemorrhoids, residuals of right testicular carcinoma status 
post right orchiectomy, gastroesophageal reflux disease, 
right shoulder subacromio bursitis, sinusitis, and vasomotor 
rhinitis.  The veteran filed a notice of disagreement with 
respect to the initial disability evaluations assigned to 
these disabilities.  A statement of the case was issued in 
April 2002.  However, the veteran did not file a substantive 
appeal, and these issues were not certified for appeal.  
Thus, they are not before the Board for appellate 
consideration.  See 38 C.F.R. § 20.200 (2003).      


FINDINGS OF FACT

1.  The service-connected chondromalacia patellae of the left 
knee is principally manifested by complaints of pain and 
objective findings of painful motion with pain at 130 degrees 
of flexion, tenderness in the retropatellar area, and minimal 
crepitus without evidence of instability.    

2.  The service-connected chondromalacia patellae of the 
right knee is principally manifested by complaints of pain 
and objective findings of painful motion at 120 degrees of 
flexion, moderate tenderness in the retropatellar area, 
minimal crepitus, and intermittent clicking without evidence 
of instability.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 10 
percent for the service-connected chondromalacia patellae of 
the left knee have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.40, 4.71a, Diagnostic Code 5099-5003 
(2003). 

2.  The criteria for an initial disability evaluation of 10 
percent for the service-connected chondromalacia patellae of 
the right knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Code 5099-5003 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) has recently noted a fourth requirement, that 
VA notify claimants of the need to submit relevant evidence 
in their possession.  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004); 38 C.F.R. § 3.159(b) (2003).

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In a letter dated in September 2001, VA notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The letter 
asked the veteran to furnish the names and locations of any 
person having relevant records, and that he could obtain 
records and submit them himself.  This notice served to 
inform the veteran to submit records in his possession.

The September 2001, letter provided notice with regard to the 
claims for service connection.  The letter did not notify the 
veteran of the evidence needed to substantiate entitlement to 
a higher original evaluation.  However, the effective date 
issue is a "down stream" issue from that of entitlement to 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that VA is not 
required to provide § 5103(a) notice with regard to "down 
stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. 
Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

The September 2001, met the Pelegrini requirement that it be 
provided prior to the initial adjudication of the claim.  
Pelegrini v. Principi, slip op. 8-9.

Thus VA complied with the notice requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  All available service medical records were 
obtained.  Pertinent VA treatment records were obtained.  The 
veteran was afforded VA examinations in September 2001 and 
May 2003 in order to evaluate the current severity of the 
knee disabilities.  The Board notes that the examiner who 
performed the May 2003 VA examination indicated that he did 
not have access to the claims folder.  However, review of the 
claims folder in this case was not necessary because the 
evidence needed from the examination was evidence of the 
current severity of the knee disabilities, not an opinion 
requiring review of the records.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  

Under Diagnostic Code 5257, other impairment of the knee: a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2003).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2003).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee might be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to an initial disability evaluation in excess of 
zero percent for chondromalacia patellae of the left knee

The RO has rated the veteran's chondromalacia patellae of the 
left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, since the veteran does not have lateral instability 
or subluxation, but does have pain and limitation of motion, 
the Board finds that he is more appropriately rated by 
analogy under the provisions of Diagnostic Code 5003.  38 
C.F.R. § 4.20.

An August 2001 Medical Board report indicates that the 
veteran had long-standing patellofemoral syndrome.  It was 
noted that the veteran complained of bilateral knee pain for 
the past 8 to 9 years.  There were multiple documentations in 
his records of bilateral patellar and knee pain.  It was 
noted that the veteran was unable to do the daily exercise or 
running without incapacitating pain as per the veteran.  The 
report indicates that the veteran had been placed on limited 
duty before, and he has not responded to conservative 
measures, although the veteran indicated that the pain was 
tolerable and controllable with Motrin given his current job 
that required only minimal physical activity.  Examination 
revealed full range of motion to 140 degrees with minimal 
crepitus bilaterally.  

A September 2001 VA examination report indicates that the 
veteran reported that his main symptom was anterior knee pain 
with intermittent clicking which turned out to be grinding at 
the end of the day.  The veteran reported that activities 
such as climbing steps and strenuous activities exacerbated 
his pain.  However, he was able to walk comfortably for two 
miles and jog for one and a half miles "without much 
problem."  There was no history of subluxation, dislocation, 
or instability.  Examination of the left knee revealed 
tenderness in the retropatellar area.  Active flexion was 
zero to 145 degrees.  X-ray examination was within normal 
limits.  

A May 2003 VA examination report indicates that the veteran 
reported that his main complaint was pain in his joints and 
periods of flare-ups in the knees.  He had no episodes of 
dislocation or subluxation, and there was no evidence of 
inflammatory arthritis.  Examination revealed that range of 
motion of the left knee was zero to 140 degrees with pain at 
130 degrees.  The examiner indicated that he believed the 
veteran warranted an increase because of the pain the veteran 
was having in his knees and which limits his active function 
in his knees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

In the present case, the medical evidence shows that the 
veteran experienced pain at 130 degrees of flexion.  There is 
objective evidence of the painful motion and evidence that 
the pain in the knee joint limits the veteran's normal 
activities.  There are also findings of tenderness in the 
retropatellar area and crepitus.  In Schafrath v. Derwinski, 
the Court held that under 38 C.F.R. § 4.40, functional 
disability due to pain might be the basis of a compensable 
rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93, 595 
(1991).  Thus, a 10 percent disability evaluation is 
warranted for the left knee disability based upon the 
objective findings of painful motion and limited motion of 
the left knee.  Thus, the Board finds that a 10 percent 
initial disability evaluation for the left knee disability 
under Diagnostic Code 5003 is warranted.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that the veteran had 
a limitation of flexion to 130 degrees with pain on VA 
examination in March 2003.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5261, extension of the 
knee must be limited to 15 degrees or more.  The medical 
evidence of record establishes that extension of the left 
knee is full.  Thus, the Board concludes that a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

There is no evidence of ankylosis of the left knee.  
Therefore, Diagnostic Code 5256 is not for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  There is no 
evidence of semilunar, dislocated cartilage with frequent 
episodes of pain, locking or effusion.  Thus, Diagnostic Code 
5258 is not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  

A separate 10 percent evaluation is not warranted for the 
left knee disability under VAOPGCPREC 23-97 for instability, 
in addition to the 10 percent evaluation assigned under 
Diagnostic Code 5003.  The medical evidence of record shows 
that there were no findings of instability in the left knee 
upon VA examinations in 2001 and 2003.  Thus, the veteran 
does not have any ratable manifestation of the left knee 
disability in addition to the painful motion.  The Board also 
points out that the veteran is rated under Diagnostic Code 
5003 by analogy and there are no X-ray findings of arthritis 
of the left knee.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
left knee disability since January 9, 2002, the date of the 
day after the date of separation from service.  The medical 
evidence of record establishes that the veteran experienced 
painful motion of the left knee in service and after service 
and there is no evidence that the veteran's service-connected 
left knee disability has met the criteria for a higher rating 
at any time since January 9, 2002.  It appears from the 
medical evidence that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted.

In summary, a 10 percent initial disability evaluation is 
warranted for the service-connected chondromalacia patellae 
of the left knee, for the reasons and bases described above.  
The benefit sought on appeal is granted to that extent.

Entitlement to an initial disability evaluation in excess of 
zero percent for chondromalacia patellae of the right knee

Much of the evidence just discussed with regard to the left 
knee disability is relevant to the right knee disability.

The RO has also rated the veteran's chondromalacia patellae 
of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Since there is no evidence of instability or 
subluxation, but there is evidence of pain and limitation of 
motion, the Board also finds that the right knee disability 
is more appropriately rated by analogy under Diagnostic Code 
5003.

In applying the law to the existing facts, the Board finds 
that the record demonstrates the requisite objective 
manifestations for a 10 percent disability evaluation under 
the provisions of Diagnostic Code 5003.  There are objective 
findings of painful motion of the right knee joint, 
limitation of motion to a degree that is not compensable 
under the diagnostic codes for evaluating the limitation of 
motion of the knees, and functional loss due to pain in the 
right knee.  

In the present case, the medical evidence shows that the 
veteran has right knee pain which causes functional loss due 
to the pain.  

The August 2001 Medical Board report and September 2001 VA 
examination report are discussed in the section of this 
decision dealing with the left knee disability.  On the 
September 2001 examination, the right knee revealed moderate 
tenderness in the retropatellar area.  Active flexion was 
zero to 145 degrees.  Patellofemoral click was present which 
was painful.  X-ray examination was within normal limits.  

The May 2003 VA examination revealed that range of motion of 
the right knee was zero to 140 degrees with pain at 120 
degrees.  

In the present case, the medical evidence shows that the 
veteran experienced pain in the right knee joint at 120 
degrees of flexion.  There is objective evidence of the 
painful motion and evidence that the pain in the knee joint 
limits the veteran's normal activities.  There are also 
findings of moderate tenderness in the retropatellar area and 
minimal crepitus.  Thus, a 10 percent initial disability 
evaluation is warranted for the right knee disability based 
upon the objective findings of painful motion and limited 
motion of the right knee.  Thus, the Board finds that a 10 
percent evaluation for the right knee disability under 
Diagnostic Code 5003 is warranted. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the right 
knee disability under Diagnostic Code 5260.  The medical 
evidence demonstrates that the veteran had a limitation of 
flexion in the right knee to 120 degrees with pain upon VA 
examination in March 2003.  In order for a disability 
evaluation in excess of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 30 degrees 
or less.  Thus, the Board concludes that a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The medical evidence of record establishes that extension of 
the right knee is full.  Thus, the Board concludes that a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. 

The Board has examined all other diagnostic codes pertinent 
to the knee.  There is no evidence of instability or 
subluxation of the service-connected right knee disability.  
Thus, Diagnostic Code 5257 is not for application.  There is 
no evidence of ankylosis of the right knee.  Therefore, 
Diagnostic Code 5256 is not for application.  There is no 
evidence of semilunar, dislocated cartilage with frequent 
episodes of pain, locking or effusion.  Thus, Diagnostic Code 
5258 is not for application. 

A separate 10 percent evaluation is not warranted for the 
right knee disability under VAOPGCPREC 23-97 for instability, 
in addition to the 10 percent evaluation assigned under 
Diagnostic Code 5003.  The medical evidence shows that there 
is no instability in the right knee.  Thus, the veteran does 
not have any ratable manifestation of the right knee 
disability in addition to the painful motion.
 
The medical evidence of record establishes that the veteran 
experienced painful motion of the right knee since service 
and there is no evidence that the veteran's service-connected 
right knee disability has met the criteria for a higher 
rating at any time since January 9, 2002.  It appears from 
the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

In summary, a 10 percent initial disability evaluation is 
warranted for the service-connected chondromalacia patellae 
of the right knee, for the reasons and bases described above.  
The benefit sought on appeal is granted to that extent.


ORDER

Entitlement to a 10 percent initial disability evaluation for 
chondromalacia patellae of the left knee is granted effective 
January 9, 2002.

Entitlement to a 10 percent initial disability evaluation for 
chondromalacia patellae of the right knee is granted 
effective January 9, 2002.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



